DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/08/2021.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following the following claim limitations lack antecedent basis to the specification: 

Claim 6 and similarly claim 19 recites:
wherein the battery discharge mode comprises the controller:
 “operating the third transistor in a third switching state” and 
“operating the fourth transistor in a fourth switching state” 

Claim 7 recites “wherein the battery charging mode comprises the controller:
operating the first transistor in a first switching state;
operating the second transistor in an off state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
Claims 8  and 19 recites “ wherein the first protection mode comprises the controller:
operating the second transistor in a second switching state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
Claims 11 and 20 recites “wherein the second protection mode comprises the controller:
operating the first transistor in a first switching state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
Appropriate correction is required.

Drawings
The drawings are objected to because:
The drawings filed 8/10/2021 are objected to as failing to comply with 37 CFR 1.83(a) because the drawings do not show every feature of the invention specified in the claims.
Specifically, the following features are not identified in the drawings:
Claim 1 and similarly claims 6,17 and 19 recites:
wherein the battery discharge mode comprises the controller:
 operating the first transistor in an off state 
“operating the second transistor in a switching state”  
“operating the third transistor in a third switching state” and 
“operating the fourth transistor in a fourth switching state” 
However based on the specification (Fig. 7 and [0037]) the specification states that for a discharge mode “In the battery discharge mode, the current limiters in series with the DC-link capacitors 408-1 operate as bidirectional current flows with all switches 204-1, 204-2 in an "on" state. The above specification supports the third and fourth switches in an “on” state and not a “switching state”. The specification (Fig. 7) also shows the second switch (204-2) in an “on state”
As such, the drawings do not show the second, third and fourth switches are in a “switching state”
Claim 7 recites “wherein the battery charging mode comprises the controller:
operating the first transistor in a first switching state;
operating the second transistor in an off state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
However the specification (Fig. 8 and [0038]) recites “In the battery charging mode, the current limiters in series with the DC-link capacitors 408-1 operate as the bidirectional current flow with all "on" state of the wide bandgap devices 204-1, 204-2. The specification (Fig. 8) also shows the first switch (204-1) in an “on state”
As such, the drawings do not show the first, third and fourth switches are in a “switching state”
Claims 8  and 19 recites “ wherein the first protection mode comprises the controller:
operating the first transistor in an off state;
operating the second transistor in a second switching state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
The claim above language can be interpreted as second, third, and fourth transistors being switched on and off at a duty cycle between 0-100%.
However the specification (Fig. 9 and [0039]) recites “The left side current limiter switches 204-1, 204-2 turned off in a switching state. The right side current limiters (in series with the battery modules) are operated where switch 204-1, 204-2 turned off in a switching state. In this operation, the current flow can be transferred from switches to RL circuit. The specification (Fig. 9) also shows the first, second, third, and fourth switches (204-1) in an “off state”
As such, the drawings do not show the second, third and fourth switches are in a “switching state”
Claims 11 and 20 recites “wherein the second protection mode comprises the controller:
operating the first transistor in a first switching state;
operating the second transistor in an off state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
The drawings do not show the first, third and fourth switches are in a “switching state”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1,5,15,17 and 18 are objected to because of the following informalities:  
Claims 1 and 17 recite: “a second cathode of the second diode “ which lack antecedence basis. Examiner will interpret as “a first cathode of the second diode”.
Claims 1 and 17 recite: “the first current limiter “ which lack antecedence basis and should be “the first current limiting circuit”. 
Claim 15 recites “a third current limiter “ which lack antecedence basis. A “second current limiting circuit” is not claimed in a preceding claim from which it depends.  Examiner will interpret as “a second current limiting circuit”. 
Claims 5 and18 recites “a third anode “, and “fourth cathode” which lack antecedence basis. 
Appropriate correction required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and similarly claims 6,17 and 19 recites:
wherein the battery discharge mode comprises the controller:
 operating the first transistor in an off state 
“operating the second transistor in a switching state”  
“operating the third transistor in a third switching state” and 
“operating the fourth transistor in a fourth switching state” 
The claim above language can be interpreted as second, third, and fourth transistors being switched on and off at a duty cycle between 0-100%.
However based on the specification (Fig. 7 and [0037]) the specification states that for a discharge mode “In the battery discharge mode, the current limiters in series with the DC-link capacitors 408-1 operate as bidirectional current flows with all switches 204-1, 204-2 in an "on" state.
The above specification supports the third and fourth switches in an “on” state and not a “switching state” where transistors are switched on and off at a duty cycle between 0-100%. The specification (Fig. 7) also shows the second switch (204-2) in an “on state”
As such it is unclear if claimed “switching state” is interpreted as the transistors in a switched “on” state or switched on and off at a duty cycle between 0-100%.
Claim 7 recites “wherein the battery charging mode comprises the controller:
operating the first transistor in a first switching state;
operating the second transistor in an off state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
The claim above language can be interpreted as first, third, and fourth transistors being switched on and off at a duty cycle between 0-100%.
However the specification (Fig. 8 and [0038]) recites “In the battery charging mode, the current limiters in series with the DC-link capacitors 408-1 operate as the bidirectional current flow with all "on" state of the wide bandgap devices 204-1, 204-2. The specification (Fig. 8) also shows the first switch (204-1) in an “on state”
As such it is unclear if claimed “switching state” is interpreted as the transistors in a switched “on” state or switched on and off at a duty cycle between 0-100%.
Claims 8  and 19 recites “ wherein the first protection mode comprises the controller:
operating the first transistor in an off state;
operating the second transistor in a second switching state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
The claim above language can be interpreted as second, third, and fourth transistors being switched on and off at a duty cycle between 0-100%.
However the specification (Fig. 9 and [0039]) recites “The left side current limiter switches 204-1, 204-2 turned off in a switching state. The right side current limiters (in series with the battery modules) are operated where switch 204-1, 204-2 turned off in a switching state. In this operation, the current flow can be transferred from switches to RL circuit. The specification (Fig. 9) also shows the first, second, third, and fourth switches (204-1) in an “off state”
As such it is unclear if claimed “switching state” is interpreted as the transistors in a switched “off” state or switched on and off at a duty cycle between 0-100%.
Claims 11 and 20 recites “wherein the second protection mode comprises the controller:
operating the first transistor in a first switching state;
operating the second transistor in an off state;
operating the third transistor in a third switching state; and
operating the fourth transistor in a fourth switching state.
The claim above language can be interpreted as first, third, and fourth transistors being switched on and off at a duty cycle between 0-100%.
However the specification (Fig. 11 and [0041]) recites  “The left side current limiter switches 204-1, 204-2 turned off in a switching state. The right side current limiters (in series with the battery modules) are operated where switch 204-1, 204-2 turned off in a switching state. In this operation, the current flow can be transferred from switches to RL circuit. The specification (Fig. 11) also shows the first, second, third, and fourth switches (204-1) in an “off state”
As such it is unclear if claimed “switching state” is interpreted as the transistors in a switched “off” state or switched on and off at a duty cycle between 0-100%.
Therefore for the reasons set forth above it is unclear if the claimed “switching states” in claims 1,6-8,11,17, and 19-20 are interpreted as the transistors in a “switched off” state, “switched on” state, or switched on and off at a duty cycle between 0-100%.
Claim 12 recites “The system of Claim 1, wherein the first location comprises a battery in the first set of batteries” which lack antecedent basis and is unclear.  Claim a first location is not recited in claim 1. It is unclear if claim 12 should recite “The system of Claim 11”.
Examiner will interpret as “The system of Claim 11, wherein the first location comprises a battery in the first set of batteries”
Claim 1 and similarly claim 17 also recites “a first circuit comprising a first transistor in series with a first diode, wherein a first anode of the first diode is coupled to a first drain of the first transistor, and wherein a first source of the first transistor is coupled to a first node; a second circuit comprising a second transistor in series with a second diode, wherein a second cathode of the second diode is coupled to a second source of the second transistor, and wherein a second drain of the second transistor is coupled to the first node;” which is unclear
Fig. 1-3 show an anode of the first diode coupled to a source (and not a drain as claimed) of the transistor (i.e. elements 204-1,206-1) and shows the cathode of the second diode coupled to a drain of a transistor (and not a source as claimed. i.e. elements 204-2,206-2).
It is unclear if the anode of the first diode is coupled to a source or drain as of the first transistor (i.e. elements 204-1,206-1). It is also unclear if the cathode of the second diode is coupled to a drain or source of the second transistor.
Claim 5 and similarly claim 18 recites: 
a third circuit comprising a third transistor in series with a third diode, wherein
a third anode of the third diode is coupled to a third drain of the third transistor, and wherein a third source of the third transistor is coupled to a second node;
a fourth circuit comprising a fourth transistor in series with a fourth diode, wherein a fourth cathode of the fourth diode is coupled to a fourth source of the fourth transistor, and wherein a fourth drain of the fourth transistor is coupled to the second node”
It is unclear if the anode of the third diode is coupled to a source or drain of the third transistor and if the cathode of the fourth diode is coupled to a drain or source of the fourth transistor.
Claims 2-16 and 18-20 is/are included in this rejection due to their dependence on claims 1,5,17, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 107769281) in view of Okazaki (US 20180301983) in view of Mukai (US 20130181681) in view of Chen (CN 112886550).  Note: The Examiner uses Huo (CN 107769281) and Chen (CN 112886550) to make rejection but refers to the machine translation to clarify position

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

As to claims 1 and 17 Huo discloses a system with a method  (Fig. 3) comprising:
providing a first set of batteries coupled to a battery terminal (Fig. 3 element 1  and battery terminal identified above);
providing a first current limiting circuit in series with the first set of batteries (Fig. 3 charging and discharging control circuit 6), wherein the current limiting circuit comprises:
the first circuit comprising a first transistor in series with a first diode ([0014] [0079] the charge switch circuit above is a triode such as MOS tube (i.e MOS transistors)), 
the second circuit comprising a second transistor in series with a second diode ( [0079] the discharge switch circuit above is a MOS tube (i.e MOS transistors)), 
a controller (main control module 4) operating:
the first current limiter in a plurality of modes comprising a battery discharge mode ([0030] [0064] in the charge and discharge states, the main control module 4 controls the conduction and blocking of the charging and discharging switch circuit), wherein the battery discharge mode comprises the controller:
operating the first transistor in an off state ([0030] When … in the discharge state, set all the charge switch circuits in the block state, … the charging circuit where the charge switch circuit is located is off in the open state); and
operating the second transistor in a switching state ([0030] When … in the discharge state, set all the discharge switch circuits in the on state, the discharge circuit where the discharge switch circuit is located is in the on state).
Huo does not disclose/teach a power converter coupled to a power converter terminal, wherein the battery terminal is coupled to the power converter terminal (Based on Fig. 8 Of the Specification Examiner interprets as “wherein the battery terminal is electrically coupled to the power converter terminal”);
Okazaki teaches providing a power converter coupled to a power converter terminal, wherein the battery terminal is coupled to the power converter terminal ([0033] Fig. 4 charger 40 coupled to battery 4. Direct-current electric power converted by the charger 40 is supplied from the electrical power wires 13 to the battery 5 ).
It would have been obvious to a person of ordinary skill in the art to modify the system of Huo to include a power converter coupled to a power converter terminal, wherein the battery terminal is coupled to the power converter terminal, as taught by Okazaki in order to charge the battery in a vehicle from a commercial power supply [0033].
Huo does not disclose/teach wherein a first anode of the first diode is coupled to a first drain of the first transistor, and wherein a first source of the first transistor is coupled to a first node nor teaches wherein a second cathode of the second diode is coupled to a second source of the second transistor, and wherein a second drain of the second transistor is coupled to the first node;
Mukai teaches shows a topology of a charging MOSFET transistor (311b) in series with the charging diode and a discharging MOSFET transistor (312b) in series with the discharging diode (312c). 
Therefore since the diodes and MOSFET transistors are electrically in series and thus form a single path for current flow, and MOSFET transistors are either P-type or N-type, it would be obvious by design choice to reverse the order of the transistor and diodes in each series branch and to either use a PFET or NFET transistor as it would have been obvious to try. 
Thus the combined teachings of Huo and Mukai would have rendered wherein a first anode of the first diode is coupled to a first drain of the first transistor, wherein a first source of the first transistor is coupled to a first node and wherein a second cathode of the second diode is coupled to a second source of the second transistor, and wherein a second drain of the second transistor is coupled to the first node
Huo in view of Okazaki  in view of Mukai does not teach a first resistor inductor (RL) circuit , wherein the first RL circuit, the first circuit, and the second circuit are arranged in parallel.
Chen teaches a first resistor inductor (RL) circuit (Fig.4 Damping unit with RL in parallel with discharge circuit).
It would have been obvious to a person of ordinary skill in the art to modify the system of Huo in view of Okazaki  in view of Mukai to add a first resistor inductor (RL) circuit in parallel to the discharge circuit in order to absorb/reduce energy due to noise.
Therefore the combined teachings of Huo, Okazaki, Mukai and Chen where Chen teaches the RL circuit is arranged in parallel to the discharge circuit would render the wherein the first RL circuit taught by Chen, the first circuit, and the second circuit of Huo are arranged in parallel.
As to claims 2, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 1 comprising:
providing a first set of DC-link capacitors coupled between the power converter and the power converter terminal (Fig. 4 Capacitors 120); and providing a second current limiting circuit in series with the first set of capacitors (Fig. 2-4 of Chen charging resistor RC and charging inductor LC ).
As to claim 3, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 2, wherein the second current limiting circuit comprises: a first bi-directional switch comprising a third transistor and a fourth transistor (Fig. 2 of Mukai),
Huo in view of Okazaki in view of Mukai in view of Chen teaches wherein third source of the third transistor is coupled to a fourth source of the fourth transistor.
However since the MOSFET transistors are electrically in series and thus form a single path for current flow, and MOSFET transistors are either P-type or N-type, it would be obvious by design choice to either use a PFET or NFET transistor as it would have been obvious to try. 
Huo in view of Okazaki in view of Mukai does not teach the second current limiting circuit comprises a second RL circuit in parallel with the first bi-directional switch, the second RL circuit comprising a second resistor and a second inductor. 
Chen teaches a resistor inductor (RL) circuit (Fig.4 Damping unit with RL in parallel with discharge circuit).
It would have been obvious to a person of ordinary skill in the art to modify the second current limiting circuit of Huo in view of Okazaki  in view of Mukai to add a second resistor inductor (RL) circuit in parallel to the discharge circuit in order to absorb/reduce energy due to noise.
Therefore the combined teachings of Huo, Okazaki, Mukai and Chen where Chen teaches the RL circuit is arranged in parallel to the discharge circuit would render the second RL circuit taught by Chen and the first bi-directional switch are arranged in parallel.
As to claim 4, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 2, wherein the second current limiting circuit comprises: a third circuit comprising a first mechanical switch in series with a third transistor.
It would have been obvious to a person of ordinary skill in the art to modify the second current limiting circuit of Huo in view of Okazaki  in view of Mukai to comprise: a third circuit comprising a first mechanical switch in series with a third transistor as mechanical switches are old and well known in the art.
Huo in view of Okazaki in view of Mukai does not teach and a second RL circuit arranged in parallel with the third circuit.
Chen teaches a resistor inductor (RL) circuit (Fig.4 Damping unit with RL in parallel with discharge circuit).
It would have been obvious to a person of ordinary skill in the art to modify the system of Huo in view of Okazaki  in view of Mukai to add a resistor inductor (RL) circuit in parallel to the discharge circuit in order to absorb/reduce energy due to noise.
Therefore the combined teachings of Huo, Okazaki, Mukai and Chen where Chen teaches the RL circuit is arranged in parallel to the discharge circuit would render the second RL circuit taught by Chen and the third circuit switch arranged in parallel.
As to claim 5, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 2.
Huo in view of Okazaki in view of Mukai in view of Chen wherein the second current limiting circuit comprises: a third circuit comprising a third transistor in series with a third diode, wherein a third anode of the third diode is coupled to a third drain of the third transistor, and wherein a third source of the third transistor is coupled to a second node; a fourth circuit comprising a fourth transistor in series with a fourth diode, wherein a fourth cathode of the fourth diode is coupled to a fourth source of the fourth transistor, and wherein a fourth drain of the fourth transistor is coupled to the second node; and a second RL circuit, wherein the second RL circuit, the third circuit, and the fourth circuit are arranged in parallel.
 However it would be obvious to one of ordinary skill in the art to make the second current limiting circuit in series with the capacitor be identical the current limiting circuit taught by Huo in view of Okazaki in view of Mukai in order to reduce costs by purchasing components in bulk from the same manufacturer.
As to claim 6, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 5, wherein the plurality of modes further comprises comprising a battery discharge mode ([0030] [0064] in the charge and discharge states, the main control module 4 controls the conduction and blocking of the charging and discharging switch circuit), wherein the battery discharge mode comprises the controller:
operating the first transistor in an off state ([0030] When … in the discharge state, set all the charge switch circuits in the block state, … the charging circuit where the charge switch circuit is located is off in the open state); and
operating the second transistor in a switching state ([0030] When … in the discharge state, set all the discharge switch circuits in the on state, the discharge circuit where the discharge switch circuit is located is in the on state).
Huo in view of Okazaki in view of Mukai in view in view of Chen does not specifically teach operating the third transistor in a third switching state and operating the fourth transistor in a fourth switching state in the discharge mode, However it would be obvious to one of ordinary skill in the art to operate the third and fourth transistors in a switching state when the system is discharging the battery in order to supply all of the battery power to the load.
As to claim 7, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 5, wherein the plurality of modes further comprises a battery charging mode ([0030] … in the charging state); and
wherein the battery charging mode comprises the controller: operating the first transistor in a first switching state ([0030] … in the charging state, set all the charging switch circuits in the conducting state); operating the second transistor in an off state ([0030] … in the charging state, set all the discharging switch circuits in the blocking state);
Huo in view of Okazaki in view of Mukai view of Chen does not specifically teach operating the third transistor in a third switching state and operating the fourth transistor in a fourth switching state in the charge mode, However it would be obvious to one of ordinary skill in the art to operate the third and fourth transistors in a switching state when the system is charging the battery in order to supply all the power from the converter to the battery as quickly as possible.
As to claim 14 ,  Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 1, further comprising a circuit breaker coupled between the power converter and the first set of batteries (Fig.4 UFD1,UFD2 of Chen);
As to claim 15,  Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 1, further comprising a second set of batteries in parallel with the first set of batteries (Fig. 3 second battery 1 of Huo); and a third current limiter in series with the second set of batteries (second limiting circuit 6 of Huo).
As to claim 16,  Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 2.
Huo in view of Okazaki in view of Mukai in view of Chen does not disclose/teach a second set of DC-link capacitors arranged in parallel with the first set of DC-link capacitors; a third current limiting circuit in series with the first set of capacitors. 
However it would have been obvious to a person of ordinary skill in the art to modify the system of Huo in view of Okazaki in view of Mukai in view of Chen to include a second set of DC-link capacitors arranged in parallel with the first set of DC-link capacitors; a third current limiting circuit in series with the first set of capacitors as it is a duplication of parts.
As to claim 18, Huo in view of Okazaki in view of Mukai in view of Chen teaches the method of Claim 17, comprising:
providing a first set of DC-link capacitors coupled between the power converter and the power converter terminal (Fig. 4 Capacitors 120); and providing a second current limiting circuit in series with the first set of capacitors (Fig. 2-4 of Chen charging resistor RC and charging inductor LC ).
Huo in view of Okazaki in view of Mukai in view of Chen wherein the second current limiting circuit comprises: a third circuit comprising a third transistor in series with a third diode, wherein a third anode of the third diode is coupled to a third drain of the third transistor, and wherein a third source of the third transistor is coupled to a second node; a fourth circuit comprising a fourth transistor in series with a fourth diode, wherein a fourth cathode of the fourth diode is coupled to a fourth source of the fourth transistor, and wherein a fourth drain of the fourth transistor is coupled to the second node; and a second RL circuit, wherein the second RL circuit, the third circuit, and the fourth circuit are arranged in parallel.
 However it would be obvious to one of ordinary skill in the art to make the second current limiting circuit in series with the capacitor be identical the current limiting circuit taught by Huo in view of Okazaki in view of Mukai in order to reduce costs by purchasing components in bulk from the same manufacturer.


Claims 8-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 107769281) in view of Okazaki (US 20180301983) in view of Mukai (US 20130181681) in view of Chen (CN 112886550) in view of Tinglow (US20120274142).  
As to claims 8 and 19, Huo in view of Okazaki in view of Mukai in view of Chen teaches the system of Claim 5 and the method of Claim 18.
Huo in view of Okazaki in view of Mukai in view of Chen does not disclose/teach wherein the plurality of modes further comprises a first protection mode; wherein the first protection mode comprises the controller: detecting a short circuit at a first location associated with the power converter; operating the first transistor in an off state; operating the second transistor in a second switching state; operating the third transistor in a third switching state; and operating the fourth transistor in a fourth switching state.
Tinglow teaches modes further comprises a first protection mode; wherein the first protection mode comprises the controller: detecting a short circuit at a first location (internal short circuits ([0011]); operating the first transistor in an off state; ([0011] The system makes it possible to turn off internal short circuit currents of a battery string, each semiconductor switch disconnects only one battery module, and every battery module is directly connected in series with its own semiconductor switch).
It would be obvious of one of ordinary skill in the art to operate all of the switches (first, second, third, and fourth) in an off/switching state in the event of an internal short circuit in in order to prevented large currents from damaging the battery cells of the battery module [0009] of Tinglow or any component in the system.
Although Tinglow does not specifically state that the short circuit is in a location associated with the power converter. However it is well known in the art that short circuits can happen in any electrical circuit including power converters.
As to claim 9, Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 8.
Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow does not specifically state that the short circuit is in a location comprising a first capacitor in the first set of DC-link capacitors, However it is well known in the art that short circuits can happen in any electrical circuit including DC-link capacitors.
As to claim 10,  Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 8. 
Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow does not specifically state that the short circuit is in a location comprises a comprises the power converter terminal. However it is well known in the art that short circuits can happen in any electrical circuit including power converter terminals.
As to claims 11 and 20,  Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 5 and the method of Claim 18.
Huo in view of Okazaki in view of Mukai in view of Chen does not disclose/teach wherein the plurality of modes further comprises a second protection mode; wherein the second protection mode comprises the controller: detecting a short circuit at a first location associated with the first set of batteries; operating the first transistor in a first switching state; operating the second transistor in an off state; operating the third transistor in a third switching state; and operating the fourth transistor in a fourth switching state.
Tinglow teaches modes further comprises a first protection mode; wherein the first protection mode comprises the controller: detecting a short circuit at a first location (internal short circuits ([0011]); operating the transistor in an off state; ([0011] The system makes it possible to turn off internal short circuit currents of a battery string, each semiconductor switch disconnects only one battery module, and every battery module is directly connected in series with its own semiconductor switch).
It would be obvious of one of ordinary skill in the art to operate all of the switches (first, second, third, and fourth) in an off/switching state in the event of an internal short circuit in in order to prevented large currents from damaging the battery cells of the battery module [0009] of Tinglow or any component in the system.
Although Tinglow does not specifically state that the short circuit is in a location associated with the first set of batteries. However it is well known in the art that short circuits can happen in any electrical circuit including batteries.
As to claim 12 ,  Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 1 (interpreted as “the system of Claim 11”).
Although Tinglow does not specifically state that the short circuit is in a location comprising a battery in the first set of batteries. However it is well known in the art that short circuits can happen in any electrical circuit including batteries.
As to claim 13 ,  Huo in view of Okazaki in view of Mukai in view of Chen in view of Tinglow teaches the system of Claim 11.
 Although Tinglow does not specifically state that the short circuit is in a location comprising the battery terminal. However it is well known in the art that short circuits can happen in any electrical circuit including battery terminals.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859